940 So.2d 584 (2006)
Billy Dale SCHIMMEL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-1143.
District Court of Appeal of Florida, First District.
October 30, 2006.
Robert Augustus Harper, Robert Augustus Harper, III, and Jonathan Mitchell Kester of Harper & Harper Law Firm, P.A., Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
We summarily affirm all issues raised in Billy Dale Schimmel's appeal from his convictions and sentences on multiple counts of fraud except that relating to the denial of his motion to correct a sentencing error, filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), challenging the trial court's imposition of a public-defender lien, authorized by Florida Rule of Criminal Procedure 3.720(d)(1). The court erred by ordering appellant to pay the amount of the lien without first affording him notice of the right to contest the amount, as required by the latter rule. See Campbell v. State, 745 So.2d 500 (Fla. 1st DCA 1999). This portion of the sentence is reversed with instructions that appellant be allowed a hearing as to the amount of the lien sought to be imposed.
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, BARFIELD, and POLSTON, JJ., concur.